United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1732
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Southern District of Iowa.
Jaime Vergara-Viernes,                  *
                                        *    [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: March 7, 2006
                                Filed: March 16, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jaime Vergara-Viernes (Vergara) appeals the 57-month sentence the district
     1
court imposed upon his guilty plea to illegal re-entry after deportation, in violation
of 8 U.S.C. § 1326(a). Vergara’s counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967). Counsel questions the
reasonableness of the sentence, arguing that Vergara’s cultural assimilation, his
ineligibility for prison programs and early release, and the sentencing disparities
created by the unavailability of an early-disposition program in the Southern District

         1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
of Iowa, see U.S.S.G. § 5K3.1, required a sentence below the advisory Sentencing
Guidelines range.

       We conclude the sentence is not unreasonable. See United States v. Haack, 403
F.3d 997, 1004 (8th Cir.) (standard of review), cert. denied, 126 S. Ct. 276 (2005).
The district court calculated the Guidelines imprisonment range and took that range
into account, along with other 18 U.S.C. § 3553(a) factors. See United States v.
Booker, 543 U.S. 220, 260-62 (2005) (§ 3553(a) factors will guide appellate courts
in determining whether sentence is unreasonable). Further, any sentence disparity
arising from section 5K3.1 early-disposition programs does not make Vergara’s
sentence--which is otherwise reasonable--unreasonable. See United States v.
Sebastian, No. 05-2002, 2006 WL 265507, at **2-3 (8th Cir. Feb. 6, 2006) (Congress
and President, by directing that Sentencing Commission provide § 5K3.1 early-
disposition programs in certain judicial districts, concluded that advantages stemming
from such programs outweigh their disadvantages, and that any resulting disparity is
not “unwarranted” for purposes of § 3553(a)(6); sentence disparities arising from
§ 5K3.1 program do not make otherwise reasonable sentence unreasonable).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and
we affirm.
                        ______________________________




                                         -2-